The defendant, a woman, was indicted for the offense of murder in the first degree, was tried and convicted of murder in the second degree, and was sentenced to imprisonment in the penitentiary for a term of 15 years. The alleged offense was committed in the dwelling house of the defendant. Self-defense as a justification was set up. There were no exceptions to the ruling of the court upon the evidence, and the only question presented for review on this appeal is the refusal of the court to give several written charges requested by the defendant.
Charges 1, 2, and A were properly refused. These charges were the general affirmative charge in favor of the defendant as to murder in the first degree, and as to murder in the second degree, and as to the charge as a whole. Under the facts in this case, these questions were for the jury, and there was no error in refusing each of these charges.
The court in its oral charge stated:
"In order to invoke the doctrine of self-defense, the burden is on the defendant to show that she was not at fault in bringing on the difficulty."
In this there was error; the burden was not on the defendant, but on the state, to prove that the defendant was the aggressor, *Page 397 
or provoked the difficulty. Holmes v. State, 100 Ala. 80,14 So. 864; Flake v. State, 2 Ala. App. 134, 56 So. 47; Gibson v. State, 89 Ala. 121, 8 So. 98, 18 Am. St. Rep. 96; Henson v. State, 112 Ala. 41, 21 South, 79.
The court also erred in refusing written charges 3 and 7 requested by the defendant. These charges do not appear to have been substantially and fairly covered by the oral charge of the court, or by the given written charges, and the propositions of law involved in charges 3 and 7 are substantially, if not literally instructions which were approved in Bluett v. State,151 Ala. 41, 44 So. 84; Bluitt v. State, 161 Ala. 14,49 So. 854; Holmes v. State, supra; Gibson v. State, 8 Ala. App. 56,62 So. 895.
For the errors indicated, the judgment of the lower court is reversed, and the cause remanded.
Reversed and remanded.